UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2010 CenturyLink, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-7784 72-0651161 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 CenturyLink Drive Monroe, Louisiana (Address of principal executive offices) (Zip Code) (318) 388-9000 (Registrant’s telephone number, including area code) CenturyTel, Inc. (former name of registrant) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. CenturyLink, Inc. held its 2010 annual meeting of shareholders on May 20, 2010.At the meeting, shareholders present in person or by proxy voted on the matters described below. 1.Shareholders elected four Class I directors to serve until 2013 based on the following number of votes: Class I Nominees For Withheld Broker Non-Votes W. Bruce Hanks C.G. Melville, Jr. William A. Owens Glen F. Post, III The Class II and Class III directors whose terms continued after the meeting were: Class II Class III Virginia Boulet Fred R. Nichols Peter Brown Harvey P. Perry Richard A. Gephardt Laurie A. Siegel Thomas A. Gerke Joseph R. Zimmel Gregory J. McCray 2.The following represents the votes cast by the shareholders to ratify the appointment of KPMG LLP as our independent auditor for 2010: For Against Abstain 3.The following represents the votes cast by the shareholders to adopt an amendment to our Articles of Incorporation to change our name from “CenturyTel, Inc.” to “CenturyLink, Inc.”: For Against Abstain 4.The following represents the votes cast by the shareholders to adopt the CenturyLink 2010 Executive Officer Short-Term Incentive Plan: For Against Abstain 5.Shareholders rejected a shareholder proposal regarding network management practices based on the following votes: For Against Abstain Broker non-votes 6.Shareholders rejected a shareholder proposal regarding limitation on executive compensation based on the following votes: For Against Abstain Broker non-votes 7.Shareholders rejected a shareholder proposal regarding executive stock retention based on the following votes: For Against Abstain Broker non-votes 8.Shareholders rejected a shareholder proposal regarding executive compensation advisory vote based on the following votes: For Against Abstain Broker non-votes For additional information on each of the matters voted upon, see our proxy statement dated April 5, 2010 filed with the Securities and Exchange Commission on April 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. CenturyLink, Inc. By: /s/ Neil A. Sweasy Neil A. Sweasy Vice President and Controller Dated:May 21, 2010
